Citation Nr: 9924446	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-34 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of 
resection, left clavicle, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1947 to June 1950, 
and from August 1951 to August 1959.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in September 1997.  A statement of the case was 
mailed to the veteran in October 1997.  The veteran's 
substantive appeal was received in October 1997.  The veteran 
testified before a hearing officer at the RO in February 
1998.


REMAND

Historically, the veteran was granted service connection for 
resection of left clavicle in November 1976.  At that time, 
the veteran's service-connected disability was assigned a 10 
percent rating under Diagnostic Code 5203.  In May 1997, the 
veteran submitted a claim for an increased rating in excess 
of 10 percent for his service-connected left clavicle 
disability.  

The veteran was subsequently afforded a VA examination to 
determine the severity of the veteran's service-connected 
left clavicle disability.  At that time, the veteran 
complained of pain in the left shoulder, particularly with 
overhead activities.  Physical examination revealed a 3 
centimeter wound over the veteran's acromioclavicular joint 
which was non-tender to palpation and was stable.  The 
veteran had abduction  actively to 90 degrees, with another 
10 degrees achieved passively.  He had forward flexion of 90 
degrees actively with an additional passive flexion to about 
110 degrees.  The veteran had internal rotation to 40 degrees 
and external rotation of 20 degrees.  He had a markedly 
positive apprehension and a markedly positive impingement 
sign.  There was no tenderness over the course of the biceps 
tendon.  The veteran had a negative sulcus sign and no 
evidence of gross instability..  The examiner noted that 
during the neurologic examination, the left upper extremity 
revealed 5/5 strength, 2+ DTR's, and a sensation intact to 
light touch with excellent grip and pinch strength.  The 
examiner diagnosed the veteran with status post clavicular 
non-union with resultant acromioclavicular joint arthritis 
with impingement syndrome of the left shoulder.  X-rays of 
the left shoulder were taken.  The impression was post 
traumatic change versus surgery involving the distal left 
clavicle.  Glenohumeral joint was unremarkable.  Small amount 
of calcification was seen near the greater tuberosity of the 
humerus.

In a June 1997 rating decision, the RO increased the 
veteran's service-connected left clavicle disability to 20 
percent disabling.  The RO indicated that a 20 percent 
evaluation was warranted for dislocation of the clavicle or 
scapula, or nonunion of the clavicle or scapula with loose 
movement.  The RO explained that a higher evaluation was not 
warranted because the evidence did not show ankylosis, 
fibrous union or nonunion of the joint.  The veteran appealed 
that determination and requested a hearing before a hearing 
officer at the RO.  

The veteran testified before a hearing officer at the RO in 
February 1998.  At that time, the veteran reported that he 
had constant pain in his left shoulder, especially when he 
elevates his arm.  The veteran testified that he sometimes 
has to use his right arm to lift his left arm.  The veteran 
testified that he could elevate the left arm to the shoulder, 
but has to force it and it is very painful.  He explained 
that he is unable to steer his car with the left had on the 
top of the steering wheel.

In the June 1999 informal hearing presentation, the veteran's 
representative asserted that separate service connection is 
warranted for acromioclavicular joint arthritis based on the 
April 1997 VA examination.  In addition, the veteran's 
representative asserts that consideration of the veteran's 
painful motion of the left shoulder is warranted under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that in consideration of limitation of 
motion, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has set 
forth certain guidelines.  In the case of DeLuca v. Brown, 8 
Vet.App. 202 (1995), the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in DeLuca must be followed 
in adjudicating the veteran's claim for an increased rating 
for a left clavicle disability as a rating under the 
Diagnostic Code governing limitation of motion of the 
shoulder should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet.App. 7 (1996).  In light of DeLuca 
and in order to determine the veteran's current range of 
motion taking into consideration pain, as well as his other 
manifestations, the veteran should be afforded a VA 
orthopedic evaluation.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file all VA treatment 
records of the veteran, which are not 
currently in the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature, extent, and 
manifestations of the veteran's left 
clavicle disability.  All indicated x-
rays should be completed.  The claims 
file should be made available to the 
examiner prior to the examination.  Such 
tests as deemed necessary should be 
performed.  These tests should include a 
complete test of the range of motion of 
the affected joint.  All findings should 
be reported.  The examiner should also be 
asked to determine whether the left 
shoulder exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
shoulder is used repeatedly.  It should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.

3.  The RO should review the veteran's 
claim for entitlement to separate service 
connection for acromioclavicular joint 
arthritis.  If that claim is not resolved 
to his satisfaction, the veteran and his 
representative should so be advised.  If 
the veteran files a timely notice of 
disagreement, he and his representative 
should be provided with a statement of 
the case as required by 38 U.S.C.A. § 
7105(d) (West 1991) as to this issue.

4.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for a left clavicle 
disability.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



